J-A02038-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    STEVEN PAUL KARADUS                        :
                                               :
                       Appellant               :   No. 636 WDA 2021

          Appeal from the Judgment of Sentence Entered April 29, 2021
      In the Court of Common Pleas of Indiana County Criminal Division at
                        No(s): CP-32-CR-0000034-2020


BEFORE: OLSON, J., MURRAY, J., and PELLEGRINI, J.*

MEMORANDUM BY PELLEGRINI, J.:                       FILED: January 28, 2022

        Steven Paul Karadus (Karadus) appeals from the judgment of sentence

entered in the Court of Common Pleas of Indiana County (trial court) following

his bench conviction of driving under the influence of alcohol (DUI) ─ Highest

Rate, DUI ─ General Impairment, Failing to Keep Right and Careless Driving.1

Karadus challenges the trial court’s denial of his motion to suppress evidence

on the basis that the arresting Pennsylvania State Police Trooper lacked

probable cause to initiate a traffic stop of his vehicle for Failing to Keep Right.

We affirm.



____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   75 Pa.C.S. §§ 3802(c), 3802(a)(1), 3301(a), 3714(a).
J-A02038-22


                                               I.

       This case arises from the February 15, 2019 traffic stop of Karadus’

vehicle at 2:00 a.m. on a rural, tar and chip road named Allison Road. The

road is completely unmarked and has neither a center lane nor fog lines. It

is very windy and is not lit.2

       At the preliminary hearing, Trooper Joshua Gardner3 testified that while

he was travelling westbound on Allison Road, he drove behind an Audi sedan

for over one mile. The Trooper “observed [the car] to be driving left of center.”

(N.T. Hearing, 1/13/20, at 5). Trooper Gardner explained that his standard

for considering a vehicle travelling too far left of center on an unlined road is

“that if a vehicle is coming the other way, it could cause a head-on collision.”

(Id. at 6). In Trooper Gardner’s estimation, there was not enough room for

another vehicle to pass by in the eastbound lane because Karadus’ vehicle

was in that lane.

       Trooper Gardner initiated a traffic stop and asked Karadus to provide

his driver’s license. The Trooper detected the odor of alcohol emanating from


____________________________________________


2 The incident was captured on the Mobile Video Recorder (MVR) system in
the police cruiser and the trial court considered the footage in rendering its
decision.

3 The parties’ briefs on the suppression motion filed in the trial court and their
respective briefs filed in this Court cite to the preliminary hearing testimony,
indicating that there was no separate suppression hearing. We note that
Trooper Gardner was the only witness called at the preliminary hearing and at
trial.


                                           -2-
J-A02038-22


inside of the vehicle and asked Karadus if he had been drinking. Karadus

admitted to drinking a couple of beers and he exhibited several signs of

impairment during field sobriety testing. Trooper Gardner arrested Karadus

and Karadus consented to a blood draw which showed that his blood alcohol

content was 0.191%.

      On cross-examination, Trooper Gardner testified that there was no

heavy traffic on Allison Road at the time of the incident and that the sole

reason he initiated the traffic stop was because Karadus was driving left of

center. The Trooper also testified that he did not know the width of Allison

Road. (See id. at 10-11).

      In March 2020, Karadus filed an omnibus pretrial motion seeking

suppression of the evidence because the traffic stop was not supported by

probable cause. The trial court denied the suppression motion in February

2021. It found Karadus guilty of the above-listed DUI and traffic offenses on

March 3, 2021, after a bench trial. On April 29, 2021, the trial court sentenced

Karadus to a term of incarceration of not less than 72 hours nor more than six

months’ imprisonment, followed by six months of probation. Karadus timely

appealed and he and the trial court complied with Rule 1925. See Pa.R.A.P.

1925(a)-(b).

      In its 1925(a) opinion, the trial court noted that it had reviewed the MVR

footage numerous times and detailed its observations that Karadus’ vehicle

drifted over the center of the roadway and at one point more than half of his


                                     -3-
J-A02038-22


car was in the opposing lane of traffic; at that point, the vehicle was cresting

a hill; the Audi was over the center of the roadway for a total of approximately

six seconds; although there were “dark spots” in Karadus’ lane of travel, it

was “difficult to determine if the road is wet or there are parched potholes.

However, there are no obstructions”; and Trooper Garner initiated the traffic

stop as Karadus began to negotiate a right hand curve while straddling the

center of the roadway. (Trial Court Opinion, 6/11/21, at 5-6). The trial court

concluded that Karadus violated Section 3301 of the Vehicle Code; that his

conduct did not constitute a “momentary and minor” violation of Section 3301;

and that Trooper Gardner had sufficient probable cause to conduct the traffic

stop of Karadus’ vehicle. (See id. at 6-7).

                                               II.

       On appeal, Karadus challenges the trial court’s determination that the

traffic stop was supported by probable cause.4       Karadus points to Trooper

____________________________________________


4

       Our standard of review over an order denying suppression
       requires us to consider only the Commonwealth’s evidence and so
       much of the defense’s evidence as remains uncontradicted when
       read in the context of the record as a whole. Where the record
       supports the suppression court’s factual findings, we are bound by
       those facts and may reverse only if the legal conclusions drawn
       therefrom are in error. However, as here, where the appeal turns
       on allegations of legal error, the suppression court’s conclusions
       of law are not binding as it is this Court’s duty to determine if the
       suppression court properly applied the law to the facts. As such,
       the legal conclusions of the lower courts are subject to our plenary
       review.
(Footnote Continued Next Page)


                                           -4-
J-A02038-22


Gardner’s admission that he did not know the width of Allison Road, and claims

that the record does not demonstrate that the road was of sufficient width, as

required by the language of Section 3301. Karadus also contends that the

trial court erred in concluding that there were no obstructions on Allison Road

despite its observation that there were “dark spots” in the roadway.

Additionally, citing Commonwealth v. Garcia, 859 A.2d 820 (Pa. Super.

2004), Karadus argues that his violation of the Vehicle Code was merely

“minor and momentary” and insufficient to form the basis of probable cause.

       Section 3301 of the Vehicle Code provides in relevant part:

       (a) General rule.─Upon all roadways of sufficient width, a
       vehicle shall be driven upon the right half of the roadway
       except as follows:

                                       *       *   *

             (2) When an obstruction exists making it necessary to drive
       to the left of the center of the roadway, provided the driver yields
       the right-of-way to all vehicles traveling in the proper direction
       upon the unobstructed portion of the roadway within such
       distance as to constitute a hazard.

75 Pa.C.S. § 3301(a)(2)(emphasis added).

       The level of suspicion that a police officer must possess before initiating

a traffic stop is codified in 75 Pa.C.S. § 6308(b), which provides as follows:

       (b) Authority of police officer.─Whenever a police officer is
       engaged in a systematic program of checking vehicles or drivers
____________________________________________




Commonwealth v. Dunkins, 263 A.3d 247, 252 (Pa. 2021) (citation
omitted).


                                           -5-
J-A02038-22


     or has reasonable suspicion that a violation of this title is occurring
     or has occurred, he may stop a vehicle, upon request or signal,
     for the purpose of checking the vehicle’s registration, proof of
     financial responsibility, vehicle identification number or engine
     number or the driver’s license, or to secure such other information
     as the officer may reasonably believe to be necessary to enforce
     the provisions of this title.

75 Pa.C.S. § 6308(b).

     A traffic stop based on reasonable suspicion must serve an investigatory

purpose, while a stop based on an observed vehicle code violation or “non-

investigable offense” must be supported by probable cause. Commonwealth

v. Harris, 176 A.3d 1009, 1019 (Pa. Super. 2017).             “Thus, there is a

distinction between the investigative potential of a vehicle stop based on a

reasonable suspicion of DUI as compared to other suspected violations of the

Motor Vehicle Code.”    Commonwealth v. Walls, 206 A.3d 537, 541 (Pa.

Super. 2019) (citation and quotation marks omitted), appeal denied, 218 A.3d

393 (Pa. 2019); see also Commonwealth v. Chase, 960 A.2d 108, 116 (Pa.

2008) (stating that “[e]xtensive case law supports the conclusion [that] a

vehicle stop for DUI may be based on reasonable suspicion, as a post-stop

investigation is normally feasible”); Sands, 887 A.2d at 270 (stating that “a

suspected violation for DUI is in fact a scenario where further investigation

almost invariably leads to the most incriminating type of evidence”).

     In this case, though, while the reasons Trooper Gardner articulated may

have constituted reasonable suspicion that Karadus was driving under the

influence, Trooper Gardner testified that he did not stop Karadus’ vehicle on


                                      -6-
J-A02038-22


that basis but for a Vehicle Code violation. It is well-settled that “when no

further investigation is necessary to determine if a driver committed a traffic

violation or crime, the officer must possess probable cause to believe that the

vehicle or the driver was in violation of some provision of the Code.”

Commonwealth v. Bozeman, 205 A.3d 1264, 1270 (Pa. Super. 2019).

Where an individual’s vehicle is stopped for a suspected violation of Section

3301, as is the case here, a police officer must possess probable cause

because such a stop does not serve any investigatory purpose.             See

Commonwealth v. Enick, 70 A.3d 843, 846 (Pa. Super. 2013), appeal

denied, 85 A.3d 482 (Pa. 2014).

      “Probable cause is made out when the facts and circumstances which

are within the knowledge of the officer at the time of the stop, and of which

he has reasonably trustworthy information, are sufficient to warrant a man of

reasonable caution in the belief that the suspect has committed or is

committing a crime.” Bozeman, supra at 1277 (citation omitted). We apply

a totality of the circumstances test and require only a probability, and not a

prima facie showing, of criminal activity. See id.

      “This Court has previously held that a police officer has probable cause

to believe that Section 3301(a) has been violated where the officer witnesses

a driver’s vehicle cross the double-yellow centerline into the oncoming lane,

and remain there for approximately 2-3 seconds, while another vehicle is

approaching in the oncoming lane.” Commonwealth v. Arrington, 233 A.3d


                                     -7-
J-A02038-22


910, 914 (Pa. Super. 2020) (citing Enick, supra at 847-48; but see id. at

848 (stating that “our analysis here does not foreclose the possibility that a

momentary and minor violation of § 3301 might, in a different case, be

insufficient to establish probable cause for a vehicle stop.”)).

      In this case, Trooper Gardner stopped Karadus’ vehicle after he

observed it driving left of center on a very windy, dark roadway. The Trooper

followed the vehicle for over one mile and he observed it move into the

oncoming lane for several seconds. He opined that Karadus’ unsafe driving

could have caused a head-on collision if a car had approached from the

opposite direction. At one point when Karadus was cresting a hill, more than

half of his vehicle was in the opposing traffic lane. Although Trooper Gardner

did not know the exact width of the roadway, it is clear from his testimony

that the road was of “sufficient width” to allow for two-lane travel, as he was

concerned about the possibility of a head-on collision. Additionally, the trial

court reached its determination that any “dark spots” on the road were not

obstructions forcing Karadus to drive into the opposing lane only after it

carefully reviewed the MVR footage numerous times to evaluate the road

conditions.

      Based   on   the   foregoing   and    considering   the   totality   of   the

circumstances, see Bozeman, supra at 1277, we agree with the trial court’s

conclusion that Trooper Gardner had adequate probable cause to believe that




                                      -8-
J-A02038-22


Karadus failed to keep right under Section 3301 of the Vehicle Code and that

the traffic stop was valid.5

       Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/28/2022




____________________________________________


5 We acknowledge Karadus’ citation to Garcia, supra, and find it unavailing.
In Garcia, a police officer observed the defendant’s vehicle briefly drive over
the right line two times over the span of two blocks. Id. at 821–22. We held
that the defendant’s “momentary and minor” crossing of the right traffic line
did not give the officer probable cause to conduct a traffic stop under Section
3309(1) of the Vehicle Code, concerning Driving On Roadways Laned for
Traffic. Id. at 823. Here, Karadus was stopped under Section 3301 of the
Code.

The defendant in Enick made a similar argument regarding her Section 3301
offense and we explained that “Section 3309(1) of the Vehicle Code requires
motorists to maintain a single lane ‘as nearly as practicable.’ Thus, the
statutory language does not foreclose minor deviations.” See Enick, supra
at 847. We noted that Section 3301 does not contain similar language and
the defendant’s reliance on Garcia was misplaced. See id. at 847-48.

                                           -9-